Citation Nr: 1614367	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  14-19 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for ear pain, to include as secondary to his service-connected tinnitus. 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 









INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 


REMAND

The Veteran contends that he has bilateral hearing loss and ear pain caused by his military service.  He asserts that he has experienced hearing loss since military service.  According to the Veteran, he experienced noise exposure in the military while working as a fuels specialist on the flight-line, during which he was subjected to daily noise from jet engines, planes, bombers, and helicopters. 

Bilateral Hearing Loss 

Although the medical evidence of record does not show a current diagnosis of bilateral hearing loss for VA disability purposes, the Veteran has identified private treatment records regarding his hearing loss.  He has indicated that between 1987 and 2009 P. W., M.D. of the Blackfoot Medical Plaza in Olathe, Kansas, treated him for bilateral hearing loss and other various ear problems.  When Dr. W. retired in 2009, the Veteran's records were transferred to S. R., M.D. of the Blackfoot Medical Plaza.  Thereafter, when the Veteran moved to Arizona, his records were transferred to J. G., M.D.  The Veteran also stated that the Northern Arizona VA Healthcare System has copies of his private treatment records from Dr. W.  

The record indicates that the RO made several unsuccessful attempts to obtain the Veteran's private treatment records from Dr. W. or Dr. R. at the Blackfoot Medical Plaza.  Blackfoot Medical Plaza was unable to process the request because the database did not show any dates of service to match those requested.  The record is not clear as to whether the RO requested the identified private treatment records from Dr. G. located in Prescott, Arizona or records from Dr. P.  Therefore, a remand is warranted to attempt to obtain such records.   

Ear Pain 

The Veteran has reported severe pain in the ear, secondary to his service-connected tinnitus.  The evidence of record does not include a diagnosis of his reported ear pain.  See Degmetich v. Brown, 104 F. 3d 1328.  Pain alone is not, in and of itself, considered a disability for which service connection may be established.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

The Veteran was afforded a VA examination in November 2011.  The VA examiner diagnosed tinnitus and noted that the Veteran experienced ear pain associated with tinnitus.  In a November 2011 statement the Veteran reported ringing in the ears which was often very painful, and described the symptom as "painful ringing."  In statements submitted by the Veteran in September 2012 and August 2012, the Veteran seemed to indicate that the ringing in the ears and ear pain were symptoms of one disorder.  In the Veteran's April 2014 substantive appeal he stated that his ear pain was associated with his tinnitus.  On the other hand, the Veteran's October 2013 notice of disagreement and his April 2014 substantive appeal suggest that his ear pain is a manifestation of a disorder other than tinnitus.  The record is ambiguous as to whether the Veteran's ear pain is a symptom of tinnitus or a separate disorder for which service connection may be warranted.  Additionally, the Veteran has not asserted, and the medical evidence does not suggest a diagnosis of a disorder manifested by ear pain, other than his already service-connected tinnitus.  However, the Veteran has submitted authorization forms which indicated that Dr. W. treated the Veteran for various inner ear problems.  Therefore the Board finds a remand is necessary to attempt to obtain private treatment records of Dr. W. that were transferred to Dr. G., which may show that the Veteran has a disorder, other than tinnitus, that is manifested by ear pain.  38 C.F.R. § 3.159 (c)(1) (2015). 

Accordingly, the case is remanded for the following action:
1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, including private treatment records from Dr. G. in Prescott, Arizona.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

After obtaining the appropriate releases, the RO must attempt to obtain all records from Dr. G. in Prescott, Arizona.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain all records of treatment from the Northern Arizona VA Healthcare System, including copies of all private records submitted by the Veteran at the Northern Arizona VA Healthcare System. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded the appropriate VA examination to determine whether any currently or previously diagnosed bilateral hearing loss for VA purposes is related to his military service.  If, and only if, the private treatment records of Dr. W. suggest that the Veteran has a disorder other than tinnitus, that is manifested by ear pain, the Veteran must be afforded the appropriate VA examination to determine whether the Veteran a disorder other than tinnitus, that is manifested by ear pain, and, if so whether such disorder is related to his military service or to his service-connected disorder.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed bilateral hearing loss for VA purposes is related to the Veteran's military service, and whether the Veteran has any currently or previously diagnosed disorder, other than tinnitus, that is manifested by ear pain, that is related to the Veteran's military service or to his service-connected tinnitus. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the RO must provide the Veteran a supplemental statement of the case and an appropriate period of time in which to respond, before the case is returned to the Board. 

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

